Citation Nr: 1048274	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-21 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for ischemic heart disease, 
diagnosed as coronary artery disease with a history of myocardial 
infarctions, to include and as due to exposure to herbicide 
agents in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to September 
1973.

This matter is on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDING OF FACT

The Veteran's presumed exposure to herbicides is presumed to have 
caused his diagnosed ischemic heart disease, diagnosed as 
coronary artery disease with a history of myocardial infarctions.


CONCLUSION OF LAW

The Veteran's ischemic heart disease, diagnosed as coronary 
artery disease with a history of myocardial infarctions, is 
presumed to have been incurred in service is presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

The procedural history of this case indicates that the Veteran 
initially claimed entitlement to service connection for coronary 
artery disease in July 2005 as a secondary condition to his 
service-connected diabetes mellitus.  Service connection was 
denied in October 2005 on the basis that this disorder was not 
related to diabetes mellitus or to active duty service.  He has 
also claimed that his coronary artery disease was caused or 
aggravated by his service connected posttraumatic stress 
disorder.  However, in view of changes in the law that have 
occurred during the pendency of this claim, the Board determines 
that service connection is warranted based on his exposure to 
herbicides while serving in the Republic of Vietnam.  

The Board notes that the Veteran has never raised a claim for 
entitlement to service connection based on herbicide exposure.  
However, VA has the responsibility to consider all theories of 
entitlement reasonably raised by the record.  See Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  In this case, 
although this theory of entitlement is being considered in the 
first instance, there is no prejudice to the Veteran in doing so, 
as the claim is granted in full.  See VAOPGCPREC 16-92.  

VA regulations state that a veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin or 
2,4- dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Historically, service connection has been warranted for a veteran 
who has been exposed to an herbicide agent during active military 
service (subject to the requirements of 38 C.F.R. § 3.307(a)) for 
diseases such as chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lungs, bronchus, larynx, or trachea), and 
soft- tissue sarcomas.  Moreover, service connection is warranted 
even if these disorders were not shown during active duty.  38 
C.F.R. § 3.309(e).

However, on October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish additional presumptions of 
service connection based upon exposure to herbicides within the 
Republic of Vietnam for Parkinson's disease, B cell leukemias 
and, as is relevant here, ischemic heart disease.  In this case, 
"ischemic heart disease" includes, but is not limited to, 
"acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina."

Accordingly, effective August 31, 2010, VA has amended 38 C.F.R. 
§ 3.309(e) to add the above disorders to the list of presumptive 
diseases associated with exposure to certain herbicide agents.  
75 Fed. Reg. 53202 (August 31, 2010).  The final rule is 
applicable to claims received by VA on or after August 31, 2010, 
and to claims pending before VA on that date.  

Here, as an initial matter, the Veteran's DD-214 indicates 
service in the Republic of Vietnam from October 1968 through 
October 1969.  His records also indicate that he was in receipt 
of the Silver Star, Bronze Star and Purple Heart Medals.  He was 
also authorized to wear the Combat Infantryman Badge.  Therefore, 
the Board concludes that he served in the Republic of Vietnam, 
and is presumed to have been exposed to Agent Orange while on 
active duty.  Thus, he is entitled to the presumption that a 
diagnosis of any of the above listed diseases would have been 
incurred while in service.

Next, the post-service treatment records indicate that the 
Veteran has experienced cardiovascular symptoms since at least 
1992, as a treatment note in June 1992 reflected a physician's 
speculation that the Veteran "could" be experiencing coronary 
artery spasms.  More recent treatment notes, for example from 
August 2002, indicate a diagnosis for coronary artery disease.  
This treatment note also noted a history of two myocardial 
infarctions in June 2001 and January 2002.  The evidence also 
indicates that he underwent a triple bypass in 2003.  

Therefore, as the evidence indicates that the Veteran served in 
the Republic of Vietnam, he is presumed to have been exposed to 
an herbicide agent.  See 38 C.F.R. § 3.307.  Moreover, the Board 
determines that he is currently diagnosed with coronary artery 
disease with a history of myocardial infarctions.  Given that 
this is now a disorder that may be presumed to be a result of 
exposure to herbicide agents in the Republic of Vietnam, service 
connection is warranted and the appeal is granted.  


ORDER

Entitlement to service connection for ischemic heart disease, 
diagnosed as coronary artery disease with a history of myocardial 
infarctions, to include and as due to exposure to herbicide 
agents in the Republic of Vietnam.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


